
	

115 S3114 IS: Combat Valley Fever Act
U.S. Senate
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3114
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2018
			Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide for the establishment of a national registry to track cases of coccidioidomycosis, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Combat Valley Fever Act.
		2.Tracking cases of coccidioidomycosis
			(a)Registry
 (1)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Centers for Disease Control and Prevention and in consultation with the Secretary of Agriculture, shall establish a registry for reports of cases of coccidioidomycosis.
 (2)Grant programThe Secretary shall award grants to States and State and local departments of health for the purpose of supporting the surveillance of cases of coccidioidomycosis within the applicable State, and the reporting of any such cases to the registry established under paragraph (1).
 (3)Year of diagnosisIn listing cases of coccidioidomycosis in the registry established under paragraph (1), the Secretary shall attribute each case to the year in which it was diagnosed.
 (b)Protocols and guidelinesThe Secretary, in consultation with the Secretary of Agriculture, shall make publicly available any protocols and guidelines developed by the Department of Agriculture, the National Institutes of Health, the Centers for Disease Control and Prevention, or appropriate professional health care organizations, for purposes of educating health care providers, farmers, and other agricultural workers regarding the most recent scientific and medical information on the etiology, transmission, diagnosis, surveillance, and treatment of coccidioidomycosis.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 